DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to amendment filed on 8/12/2022. Claims 1, 4-8, and 11-14 are pending.
Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  dependent of canceled claim 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US Pub. No. 2015/0063136) in view of Shinohara et al. (US Pub. No. 2009/0172490) in view of Wallbaum et al. (US Pub. No. 2015/0281025).
Regarding claims 1 and 8, discloses apparatus (figure 1 small cell 110y) in a cellular communications network (see figure 1) comprising:
 a processor (figure 9 Controller/Processor 940) adapted to:
analyze block error rate data and signal quality data to determine a plurality of block error rate events (figure 5 BLER 550; paragraphs 48, 51, 52, 53, 54, 55: determine average value of BLER based on plurality of events: indication of BLER events is calculated based on block error rate data of ACKs measurements and especially number of NACKs measurements exceeding a certain first threshold value; measurements further include channel quality indicator (CQI)), the block error rate data and signal quality data relating to a block error rate between a User Equipment (UE) and a first base station (figure 1 small cell 110y) in the cellular communications network and each the block error rate event being an instance of the block error rate exceeding a first threshold value (paragraphs 48, 53-55:  measurement threshold component 330 determines whether a total number of NACKs exceeds a corresponding measurement threshold value. Paragraph 55
compares “an adjusted second subset (e.g., an averaged [(or some other)] BLER [value]) to a corresponding measurement threshold value” at least suggests the claimed “block error rate event” in the case in which Shen’s BLER would exceed the “corresponding measurement threshold value,” which Examiner finds teaches, or at least suggests, the “first threshold value” of claim 1 (emphasis added))  when the quality of signals received at the UE is above a second threshold value (paragraphs 51, 54, and 56 further teaches CQI threshold (first subset satisfies a condition) which is the second threshold);
in response to determining measurements in a predetermined time period (figure 4 measurement period 422; paragraph 66) exceeds a threshold value (paragraphs 54 and 57: adjusted second subset includes average value of BLER which is obtained based on the number of received NACKs exceeds a second threshold); initiate a physical cell identifier (paragraphs 34, 43: PCI (physical cell identifier)) conflict resolution operation (paragraph 57: resolution procedure).
Shen does not teach wherein the block error rate is a proportion of all blocks transmitted between the UE and the first base station that contain an error.
Shen’s paragraph 54 discloses block error rate (BLER) is obtained based on one or more both of a number of ACKs and NACKs. ACKs are indications of successful transmissions while NACKs are indication of not-successful transmissions which is a proportion of all transmissions (ACKs + NACKs).
In the same field of communication between UE and base station, Shinohara discloses NACKs are transmitted/received due to error within received/transmitted data (figure 3 data #1-->reception error[Wingdings font/0xE0] NACK; paragraph 11). Thus, NACK (transmission error) is associated with BLER.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to combine Shinohara’s teaching (NACK is associated with transmission error) in Shen to yield predictable result.
Shen does not teach in response to determining that there is a periodicity between the plurality of block error rate events, perform a conflict resolution.
Shen’s paragraph 66 discloses periodic measurements to identify conflict scenarios.
In the same field of error detecting, Wallbaum discloses detecting periodic events (impairment/errors) in data streams to improve/resolve quality of service/performance issue (paragraphs 28, 64, 65, 66, 67, 73).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to substitute a known element in Wallbaum (periodic events) in for another in Shen (error events exceed a threshold) for predictable result of improving network performance.

Regarding claims 4 and 11, all limitations of claims 2 and 10 (?) (8) are disclosed above. Shen further teaches monitoring a data rate between the UE and the first base station (figure 4 configuration parameter transmission schedule) to detect an active session (paragraphs 66, 70, 72: communication during measurement period); and each the block error rate event being an instance of the block error rate exceeding a first threshold value (paragraphs 48, 53-55:  measurement threshold component 330 determines whether a total number of NACKs exceeds a corresponding measurement threshold value. Paragraph 55 compares “an adjusted second subset (e.g., an averaged [(or some other)] BLER [value]) to a corresponding measurement threshold value” at least suggests the claimed “block error rate event” in the case in which Shen’s BLER would exceed the “corresponding measurement threshold value,” which Examiner finds teaches, or at least suggests, the “first threshold value” of claim 1 (emphasis added))  when the quality of signals received at the UE is above a second threshold value (paragraphs 51, 54, and 56 further teaches CQI threshold (first subset satisfies a condition) which is the second threshold) during the active session. 



Regarding claims 5, all limitations of claims 2 are disclosed above. Shen further teaches wherein the block error rate data relates to a plurality of connections between a plurality of UEs and the first base station; the signal quality data relates to the quality of signals received by a plurality of UEs; and the data rate data relates to the data rate between a plurality of UEs and the first base station (paragraphs 47, 48, 51, 53, 54).
Regarding claim 6, all limitations of claim 1 are disclosed above. Shen further teaches wherein the cellular communications network includes a second base station, and the first base station and the second base station are periodically synchronized (paragraph 61).
Regarding claim 7, all limitations of claim 1 are disclosed above. Shen further teaches a non-transitory computer-readable storage medium storing a computer program or suite of computer programs, which upon execution by a computer system performs the method of Claim 1 (paragraph 107).
Regarding claim 12, all limitations of claim 11 are disclosed above. Shen further teaches wherein the block error rate data relates to a plurality of connections between a plurality of UEs and the first base station; the signal quality data relates to the quality of signals received by a plurality of UEs; and the data rate data relates to the data rate between a plurality of UEs and the first base station (paragraphs 47, 48, 51, 53, 54).
Regarding claims 13, all limitations of claims 8 are disclosed above. Shen further teaches wherein the apparatus is one of the first base station (see figure 1 110y femtocell and figure 5), another base station in the cellular communications network, the UE, or a remote node.
Regarding claims 14, all limitations of claims 8 are disclosed above. Shen further teaches a cellular communications network including the apparatus of Claim 8 (see figure 1)

Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive. 
In pages 8-9 of Remark, regarding independent claims, the Applicant argues that Shen fails to teach in response to determining that there is a periodicity between the plurality of block error rate events, perform a conflict resolution.  Examiner notes that a newly discover reference, Wallbaum, discloses the claimed limitation. Thus, the argument is moot.
In page 8 of Remark, regarding claim 4, the Applicant argues that Shen fails to teach “during the active data session.” Examiner respectfully disagrees.
Shen’s figure 4 and paragraphs 65-67 and 70-72 disclose measurements (CQI, RSRP, BLER) during active data session. Thus, Shen is determined to teach the claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (Us Pub. No. 2015/0237572) discloses interval error detection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/           Examiner, Art Unit 2466                                                                                                                                                                                             

/FARUK HAMZA/           Supervisory Patent Examiner, Art Unit 2466